 



EXHIBIT 10.9

 
Republic Services, Inc.
Executive Incentive Plan

Introduction

      On April 26, 2001, the Board of Directors adopted the Republic Services,
Inc. Long Term Incentive Plan, effective January 1, 2001. Though designed in
general to comply with the requirements of “performance-based compensation” for
purposes of Code Section 162(m)(4), the Plan was not submitted for shareholder
approval. Effective January 1, 2003, the Long Term Incentive Plan has been
amended, restated and renamed the “Executive Incentive Plan” to provide not only
for awards designed to encourage and recognize long term performance by
participants, but also to include annual awards previously made pursuant to the
Company’s Corporate Bonus Program. It is the intention of the Board of Directors
to submit the amended and restated Plan for shareholder approval.

1.          Purpose.

      The purposes of the Plan are to promote the success of the Company; to
provide designated Executive Officers with an opportunity to receive incentive
compensation dependent upon that success; and to attract, retain and motivate
such individuals.

2.          Definitions.

      “Award” means an incentive award, either a Long Term Award or an Annual
Award made pursuant to the Plan.



  •  Annual Award (formerly made pursuant to the Corporate Bonus Program) — is
designed to recognize the annual contribution of Participants to the achievement
of certain short term goals and objectives of the Company.     •  Long Term
Award — is designed to recognize the impact by Participants upon the achievement
by the Company of longer term success in enhancing shareholder value.

      “Award Formula” means one or more objective formulas or standards
established by the Committee for purposes of determining an Award based on the
level of performance with respect to one or more Performance Goals. Award
Formulas may vary from Performance Period to Performance Period and from
Participant to Participant and may be established on a stand-alone basis, in
tandem or in the alternative. The Award Formula for each Performance Period
shall be established in writing by the Committee.

      “Award Schedule” means the Award Schedule established pursuant to Section
4.1.

      “Beneficiary” means the person(s) designated by the Participant, in
writing on a form provided by the Committee, to receive payments under the Plan
in the event of his or her death while a Participant or, in the absence of such
designation, the Participant’s estate.

      “Board of Directors” means the Board of Directors of the Company.

1



--------------------------------------------------------------------------------



 



      “Change of Control” means any change in control of the Company of a nature
which would be required to be reported (i) in response to Item 6(e) of Schedule
14A of Regulation 14A, as in effect on the date of this Agreement, promulgated
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
(ii) in response to Item 1 of the Current Report on Form 8-K, as in effect on
the date of this Agreement, promulgated under the Exchange Act, or (iii) in any
filing by the Company with the Securities and Exchange Commission; provided,
however, that without limitation, a Change of Control of the Company shall be
deemed to have occurred if:



  (a) Any “person” (as such term is defined in Sections 13(d)(3) and
Section 14(d)(3) of the Exchange Act), other than the Company, any
majority-owned subsidiary of the Company, or any compensation plan of the
Company or any majority-owned subsidiary of the Company, becomes the “beneficial
owner” (as such term is defined in Rule 13d-3 of the Exchange Act), directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the combined voting power of the Company;     (b) During any period of
three consecutive years during the term of this Agreement, the individuals who
at the beginning of such period constitute the Board of Directors of the Company
cease for any reason to constitute at least a majority of such Board of
Directors, unless the election of each director who was not a director at the
beginning of such period has been approved in advance by directors representing
at least two-thirds of the directors then in office who were directors at the
beginning of such period; or     (c) The shareholders of the Company approve
(1) a reorganization, merger, or consolidation with respect to which persons who
were the shareholders of the Company immediately prior to such reorganization,
merger, or consolidation do not immediately thereafter own more than 50% of the
combined voting power entitled to vote generally in the election of the
directors of the reorganized, merged or consolidated entity; (2) a liquidation
or dissolution of the Company; or (3) the sale of all or substantially all of
the assets of the Company or of a subsidiary of the Company that accounts for
30% of the consolidated revenues of the Company, but not including a
reorganization, merger or consolidation of the Company.

      “Code” means the Internal Revenue Code of 1986, as amended.

      “Committee” means the Compensation Committee of the Board of Directors.
The Committee shall be composed of not fewer than two directors, each of whom
shall be an “outside director” (within the meaning of Code Section 162(m)).

      “Company” means Republic Services, Inc. and its successors.

      “Determination Period” means, with respect to a Performance Period
applicable to any Award under the Plan, the period commencing with the first day
of such Performance Period and ending 90 days after the commencement of the
Performance Period.

      “Disability” means disability as defined under the Company’s long term
disability plan or, if no such plan is in force at the time, as determined by
the Committee.

      “Executive Officer” means a Person who is the chief executive officer,
chief operating officer, chief financial officer, general counsel, controller,
corporate vice president, regional vice president, controller or manager, or
area president of the Company.

2



--------------------------------------------------------------------------------



 



      “Participant” means an Executive Officer selected from time to time by the
Committee to participate in the Plan.

      “Performance Goal” means the level of performance established by the
Committee as the Performance Goal with respect to a Performance Measure.
Performance Goals may vary from Performance Period to Performance Period and
from Participant to Participant and may be established on a stand-alone basis,
in tandem or in the alternative. Initially, Performance Goals shall include
minimum, target and maximum performance levels.

      “Performance Measure” means one or more of the following selected by the
Committee to measure Company and/or business unit performance for a Performance
Period: net income; basic or diluted earnings per share; net revenues; gross
profit; free cash flow, income before income taxes; economic profit; return on
assets; return on funds employed and return on equity; each as determined in
accordance with generally accepted accounting principles, where applicable, as
consistently applied by the Company and, if so determined by the Committee prior
to the expiration of the Determination Period, adjusted, to the extent permitted
under Section 162(m) of the Code, to omit the effects of extraordinary items,
the gain or loss on the disposal of a business segment, unusual or infrequently
occurring events and transactions and cumulative effects of changes in
accounting principles. Performance Measures may vary from Performance Period to
Performance Period and from Participant to Participant and may be established on
a stand-alone basis, in tandem or in the alternative. Initial Performance
Measures for Annual Awards and Long Term Awards are set forth on Schedule A and
Schedule B, respectively.

      “Performance Period” means one or more periods of time, as the Committee
may designate, over which the attainment of one or more Performance Goals will
be measured for the purpose of determining a Participant’s right to payment in
respect of an Award. Unless otherwise determined by the Committee in advance,
the Performance Period for an Annual Award shall be one calendar year beginning
January 1, 2003. Unless otherwise determined by the Committee in advance, a
Performance Period for a Long Term Award shall be three calendar years, with the
first such Period beginning January 1, 2003.

      “Plan” means the Republic Services, Inc. Executive Incentive Plan, which
combines the Long Term Incentive Plan and the Corporate Bonus Program, both as
amended and restated, effective January 1, 2003. Prior to such date, “Plan”
means the Republic Services, Inc. Long Term Incentive Plan (effective, January
1, 2001).

      “Plan Year” means the calendar year.

      “Retirement” means retirement at the Company’s normal retirement age or
early retirement with the prior written approval of the Company.

3.          Participation.

      3.1  Participants shall be selected by the Committee from among the
Executive Officers. The selection of an Executive Officer as a Participant for a
Performance Period shall not entitle such individual to be selected as a
Participant with respect to any other Performance Period; provided, however,
that once an Executive Officer becomes a Participant, he shall continue as a
Participant until the Committee terminates his participation or an event occurs
under the Plan which causes termination of participation.

3



--------------------------------------------------------------------------------



 



4.          Awards.

      4.1  Award Schedules. With respect to each Performance Period with respect
to which an Award may be earned by a Participant under the Plan, prior to the
expiration of the Determination Period the Committee shall establish in writing
for such Performance Period an Award Schedule for each Participant. The Award
Schedule shall set forth the applicable Performance Period, Performance
Measure(s), Performance Goal(s), and Award Formula(s) and such other information
as the Committee may determine. Once established for a Plan Year, such items
shall not be amended or otherwise modified to the extent such amendment or
modification would cause the compensation payable pursuant on the Award to fail
to constitute performance- based compensation under Code Section 162(m). Award
Schedules may vary from Performance Period to Performance Period and from
Participant to Participant.

      4.2     Determination of Awards. A Participant shall be eligible to
receive payment in respect of an Award only to the extent that the Performance
Goal(s) for such Award are achieved and the Award Formula as applied against
such Performance Goal(s) determines that all of some portion of such
Participant’s Award has been earned for the Performance Period. As soon as
practicable after the close of each Performance Period, the Committee shall meet
to review and certify in writing whether, and to what extent, the Performance
Goals for the Performance Period have been achieved and, if so, to calculate and
certify in writing that amount of the Award earned by each Participant for such
Performance Period based upon such Participant’s Award Formula. The Committee
shall then determine the actual amount of the Award to be paid to each
Participant and in so doing, may use negative discretion to decrease, but not
increase, the amount of the Award otherwise payable to the Participant based
upon such performance. Anything in this plan to the contrary notwithstanding,
the maximum Award payable to any Participant with respect to each Plan Year (or
portion thereof) contained within a Performance Period shall be $2,500,000.

      4.3  Payment of Awards. Awards shall be paid in a lump sum cash payment as
soon as practicable after the amount thereof has been determined and certified
in accordance with Section 4.2. The Committee may, subject to such terms and
conditions and within such limits as it may from time to time establish, permit
one or more Participants to defer the receipt of amounts due under the Plan in a
manner consistent with the requirements of Code Section 162(m) so that any
increase in the amount of an Award that is deferred shall be based either on a
reasonable rate of interest or the performance of a predetermined investment in
accordance with Treasury Regulation 1.162-27(e)(2)(iii)(B). If any Award which
is earned pursuant to this Section 4 is paid prior to the time determined when
the Award was initially granted, the amount of such Award shall be reduced by an
appropriate discount factor determined by the Committee.

      4.4  Change of Control. All Performance Goals and other conditions to
payment of Awards shall be deemed to be achieved or fulfilled as of the time of
a Change of Control. In the event of a Change of Control, the Company shall
promptly pay each Participant 100% of the Participant’s Target Award (as
established in the applicable Award Schedules) for the Performance Period in
which the Change of Control occurs. In addition, if at the time of a Change of
Control there has been no determination or payment of an Award for the preceding
Performance Period, the Company shall pay to each individual who was a
Participant with respect to such prior Performance Period the full amount to
which he or she would have been paid assuming certification by the Committee of
the performance for such Performance Period and no reduction in Target

4



--------------------------------------------------------------------------------



 



Award payments for factors other than performance factors. Payments under this
Section 4.4 shall be made not later than ten (10) days following the Change of
Control.

5.          Termination of Employment.

      5.1  Termination of Employment. Except as otherwise provided in
Section 4.4 or Section 5.2:



  •  A Participant who voluntarily terminates employment prior to the date of
payment of an Award shall forfeit all right to or interest in any Award with
respect to such Performance Period(s).     •  A Participant whose employment is
terminated without “cause” prior to the mid-point of the Performance Period
shall forfeit all right to or interest in any Award with respect to such
Performance Period. A Participant whose employment is terminated without “cause”
after the mid-point of the Performance Period shall be entitled to be paid a
pro-rated amount equal to the Award payment that the Committee determines would
have been paid to the Participant pursuant to Section 4.3 had his or her
employment continued to the end of the Performance Period, multiplied by a
fraction, the numerator of which is the number of completed calendar months of
employment during the Performance Period and the denominator of which is the
total number of months in the Performance Period. The mid-point of a Performance
Period (based upon a calendar year or years) shall be the applicable June 30
that represents the middle of such Period.     •  A Participant whose employment
is terminated for “cause” (Termination for Cause) prior to the date of payment
of an award shall forfeit all right to or interest in any Award with respect to
such Performance Period(s).

      Termination for Cause shall mean, (i) Participant’s willful and continued
failure to substantially perform his duties after he has received written notice
from the Company identifying the actions or omissions constituting willful and
continued failure to perform, (ii) Participant’s conduct that would constitute a
crime under federal or state law, (iii) Participant’s actions or omissions that
constitute fraud, dishonesty or gross misconduct, (iv) Participant’s breach of
any fiduciary duty that causes material injury to the Company, (v) Participant’s
breach of any duty causing material injury to the Company, (vi) Participant’s
inability to perform his material duties to the reasonable satisfaction of the
Company due to alcohol or other substance abuse, or (vii) any violation of the
Company’s policies or procedures involving discrimination, harassment, substance
abuse or work place violence. Any termination for Cause pursuant to this Section
shall be given to the Participant in writing and shall set forth in detail all
acts or omissions upon which the Company is relying to terminate the Participant
for Cause. With respect to Participants other than the Chief Executive Officer,
Chief Operating Officer, Chief Financial Officer and General Counsel (the
Executive Group), a determination of cause shall be made by the Chief Executive
Officer.

      With respect to the Executive Group, any determination by the Company that
Cause exists to terminate the Participant, the Company shall cause a special
meeting of the Committee to be called and held at a time mutually convenient to
the Committee and Participant, but in no event later than ten (10) business days
after Participant’s

receipt of the notice that the Company intends to terminate the Participant for
Cause. Participant shall have the right to appear before such special meeting of
the Committee

5



--------------------------------------------------------------------------------



 



with legal counsel of his choosing to refute such allegations and shall have a
reasonable period of time to cure any actions or omissions which provide the
Company with a basis to terminate the Participant for Cause (provided that such
cure period shall not exceed 30 days). A majority of the members of the
Committee must affirm that Cause exists to terminate the Participant. No finding
by the Committee will prevent the Participant’s contesting such determination
through appropriate legal proceedings, provided that the Participant’s sole
remedy shall be to sue for damages, not reinstatement, and damages shall be
limited to those that would be paid to the Participant if he had been terminated
without Cause.

      5.2  Death, Disability or Retirement. In the event that a Participant dies
or his or her employment is terminated by reason of Disability or Retirement
after an Award has been granted to the Participant but before it has been
determined to be earned pursuant to Section 4.2, there shall be paid to the
Participant (or, in the event of death, to the Participant’s Beneficiary or
estate) an amount equal to the Award payment that the Committee determines would
have been paid to the Participant pursuant to Section 4.3 had his or her
employment continued, through the end of the Performance Period. Payment of such
an Award shall be made after the end of the Performance Period to which it
applies.

6.          Administration.

      6.1  In General. The Committee shall have full and complete authority, in
its sole and absolute discretion, (i) to exercise all of the powers granted to
it under the Plan, (ii) to construe, interpret and implement the Plan and any
related document, (iii) to prescribe, amend and rescind rules relating to the
Plan, (iv) to make all determinations necessary or advisable in administering
the Plan, and (v) to correct any defect, supply any omission and reconcile any
inconsistency in the Plan. The Chief Executive Officer of the Company may
recommend to the Committee Executive Officers for participation and target award
levels for Participants.

      6.2  Determinations. The actions and determinations of the Committee or
others to whom authority is delegated under the Plan on all matters relating to
the Plan and any Awards shall be final and conclusive. Such determinations need
not be uniform and may be made selectively among persons who receive, or are
eligible to receive, Awards under the Plan, whether or not such persons are
similarly situated.

      6.3  Appointment of Experts. The Committee may appoint such accountants,
counsel, and other experts as it deems necessary or desirable in connection with
the administration of the Plan.

      6.4  Delegation. The Committee may delegate to others the authority to
execute and deliver such instruments and documents, to do all such acts and
things, and to take all such other steps deemed necessary, advisable or
convenient for the effective administration of the Plan in accordance with its
terms and purposes, except that the Committee shall not delegate any authority
with respect to decisions regarding Plan eligibility or the amount, timing or
other material terms of Awards.

      6.5  Books and Records. The Committee and others to whom the Committee has
delegated such duties shall keep a record of all their proceedings and actions
and shall maintain all such books of account, records and other data as shall be
necessary for the proper administration of the Plan.

6



--------------------------------------------------------------------------------



 



      6.6  Payment of Expenses. The Company shall pay all reasonable expenses of
administering the Plan, including, but not limited to, the payment of
professional and expert fees.

7.          Miscellaneous.

      7.1  Nonassignability. No Award shall be assignable or transferable
(including pursuant to a pledge or security interest) other than by will or by
the laws of descent and distribution.

      7.2  Withholding Taxes. Whenever payments under the Plan are to be made or
deferred, the Company will withhold therefrom, or from any other amounts payable
to or in respect of the Participant, an amount sufficient to satisfy any
applicable governmental withholding tax requirements related thereto.

      7.3  Amendment or Termination of the Plan. The Plan may be amended or
terminated by the Committee in any respect except that (i) no amendment may be
made after the date on which an Executive Officer is selected as a Participant
for a Performance Period that would adversely affect the rights of such
Participant with respect to such Performance Period without the consent of the
affected Participant and (ii) no amendment shall be effective without the
approval of the shareholders of the Company to increase the maximum Award
payable under the Plan or if, in the opinion of counsel to the Company, such
approval is necessary to satisfy the applicable requirements of Code Section
162(m).

      7.4  Other Payments or Awards. Nothing contained in the Plan will be
deemed in any way to limit or restrict the Company from making any award or
payment to any person under any other plan, arrangement or understanding,
whether now existing or hereafter in effect.

      7.5  Payments to Other Persons. If payments are legally required to be
made to any person other than the person to whom any amount is payable under the
Plan, such payments will be made accordingly. Any such payment will be a
complete discharge of the liability of the Company under the Plan.

      7.6  Unfunded Plan. Nothing in this Plan will require the Company to
purchase assets or place assets in a trust or other entity to which
contributions are made or otherwise to segregate any assets for the purpose of
satisfying any obligations under the Plan. Participants will have no rights
under the Plan other than as unsecured general creditors of the Company.

      7.7  Limits of Liability. Neither the Company nor any other person
participating in any determination of any question under the Plan, or in the
interpretation, administration or application of the Plan, will have any
liability to any party for any action taken or not taken in good faith under the
Plan.

      7.8  No Right of Employment. Nothing in this Plan will be construed as
creating any contract of employment or conferring upon any Participant any right
to continue in the employ or other service of the Company or limit in any way
the right of the Company to change such person’s compensation or other benefits
or to terminate the employment or other service of such person with or without
cause.

7



--------------------------------------------------------------------------------



 



      7.9  Section Headings. The section headings contained herein are for
convenience only, and in the event of any conflict, the text of the Plan, rather
than the section headings, will control.

      7.10  Invalidity. If any term or provision contained herein is to any
extent invalid or unenforceable, such term, or provision will be reformed so
that it is valid, and such invalidity or unenforceability will not affect any
other provision or part hereof.

      7.11  Applicable Law. The Plan will be governed by the laws of the State
of Florida, as determined without regard to the conflict of law principles
thereof.

      7.12  Effective Date/Term. The Plan, as amended and restated effective
January 1, 2003, shall be effective only upon the approval by the shareholders
of the Company in a manner consistent with the shareholder approval requirements
of Code Section 162(m), and shall be effective for the Plan Year in which such
approval occurs and each of the next four succeeding Plan Years unless sooner
terminated by the Committee in accordance with Section 7.3. For the fifth
succeeding Plan Year, the Plan shall remain in effect in accordance with its
terms unless amended or terminated by the Committee, and the Committee shall
make the determinations required by Section 4 for such Plan Year, but the Plan
shall be submitted for re-approval by the shareholders of the Company at the
annual meeting of shareholders held during such fifth Plan Year, and payment of
all Awards under the Plan for such Plan Year and any future Plan Years shall he
contingent upon such approval.

8



--------------------------------------------------------------------------------



 



SCHEDULE A

ANNUAL AWARDS

       1.          Executive Group — With respect to the Executive Group (any
person who, on the last day of the Corporation’s taxable year, is the Chief
Executive Officer (or is acting in such capacity) and any other employee whose
total compensation is required to be reported to shareholders under the
Securities Exchange Act of 1934 as being among the Corporation’s four highest
compensated officers for the taxable year) shall be eligible for Annual Awards
in accordance with the following criteria:



  A.          Subject to certain thresholds (percentage of targets achieved, an
Annual Award shall be based upon achieving a Cash Flow target and Earnings Per
Share target established by the Compensation Committee. Each target shall be
weighted at 50%, and no Annual Award shall be payable unless at least one target
is attained.     B.          If the Cash Flow target is met and the EPS target
is exceeded, then the amount of the aggregate Annual Award may be increased from
100% to a maximum of 200% based upon the extent to which the EPS target is
exceeded.

      2.          For participants other than the Executive Group, Annual Awards
shall be established in a similar fashion by the Chief Executive Officer.

9



--------------------------------------------------------------------------------



 



SCHEDULE B

LONG TERM AWARDS

       Initially, the Performance Measure, for the purpose of Long Term Awards,
means the following criteria to measure Company performance for a Performance
Period:

      (a)  Cash Flow Value Creation (CVC) — which is calculated as follows:



  •  Operating Cash Flow (defined as net income before extraordinary items and
accounting changes, plus after-tax interest expense, plus depreciation,
depletion and amortization)

              minus



  •  Capital Charge (defined as net average assets employed in the business,
times the Company’s targeted weighted average cost of capital)

      (b)  Return On Investment Capital (ROIC) calculated as follows:



  •  Net income before extraordinary items and accounting charges, plus
after-tax interest expense

              divided by



  •  Average Net Assets (for any calendar year, defined as assets minus
liabilities plus debt minus cash minus unrestricted cash equals Net Assets.
Average Net Assets the sum of Net Assets for two sequential calendar years
divided by two).

      (c)  CVC and ROIC goals will be based on three-year cumulative results and
will be weighted equally and independently (i.e., 50% of award based on CVC
performance and the other 50% of award based on ROIC performance) in determining
award payouts. Straight-line interpolation is used to determine award payouts
for performance achievement between specified targets.

10